 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 2941 
 
AN ACT 
To reauthorize and enhance Johanna’s Law to increase public awareness and knowledge with respect to gynecologic cancers. 
 
 
1.Reauthorization and enhancement of Johanna’s Law
(a)In generalSection 317P(d) of the Public Health Service Act (42 U.S.C. 247b–17(d)(4)) is amended—
(1)in paragraph (4), by inserting after 2009 the following: and $18,000,000 for the period of fiscal years 2012 through 2014; and
(2)by redesignating paragraph (4) as paragraph (6).
(b)Consultation with nonprofit gynecologic cancer organizationsSection 317P(d) of such Act (42 U.S.C. 247b–17(d)), as amended by subsection (a), is further amended by inserting after paragraph (3) the following:

(4)Consultation with nonprofit gynecologic cancer organizationsIn carrying out the national campaign under this subsection, the Secretary shall consult with nonprofit gynecologic cancer organizations, with a mission both to conquer ovarian or other gynecologic cancer and to provide outreach to State and local governments and communities, for the purpose of determining the best practices for providing gynecologic cancer information and outreach services to varied populations.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
